                       Case 1:20-mj-00035-SAB Document
                                  IN THE UNITED STATES 18  Filed 08/19/21
                                                        DISTRICT   COURT Page 1 of 2
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:20-mj-00035-SAB
                                                            )
                                Plaintiff,                  ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
SANTIAGO LOPEZMUNGUIA,                                      )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
              Convicted of:                  36 C.F.R. §4.2(b) and CVC 12500(a); 36 C.F.R. §4.2(b) and CVC
 23154(a)
              Sentence Date:                 January 12, 2020
              Review Hearing Date: August 19, 2021
              Probation Expires On: October 15, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $1220.00        which Total Amount is made up
              of a
              Fine: $ 1200.00 Special Assessment: $ 20.00 Processing Fee: $ Choose an item. Restitution: $


 ☒            Payment schedule of $ 125.00                 per month by the 15th of each month.

 ☐            Community Service hours Imposed of:

 ☒      Other Conditions: Attend and complete the First Time DUI Offender Program through the California
 Department of Motor Vehicles by 6/30/2021.

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☒            To date, Defendant has paid a total of $ 1220.00
              ☐ If not paid in full when was last time payment:      Date: Click here to enter a date.
                                                                     Amount:
 ☐            To date, Defendant has performed Click here to enter text. hours of community service.
 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
            Case 1:20-mj-00035-SAB Document 18 Filed 08/19/21 Page 2 of 2
☒     Compliance with Other Conditions of Probation: Defendant has not completed the First Time DUI
Offender Program through the California Department of Motor Vehicles.


GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney: /s/ Jeffrey A. Spivak, AUSA
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 8/19/2021 at           Choose an item.
                           ☒            be continued to 9/16/2021 at 10:00 a.m.; or
                           ☐            be vacated.
             ☒             that Defendant’s appearance for the review hearing be waived.

DATED: 8/18/2021                                                     /s/ Oscar R. Swinton _____
                                                                     DEFENDANT’S COUNSEL

                                                              ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

             ☒             DENIED.


IT IS SO ORDERED.

Dated:            August 19, 2021
                                                                   UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
